          Case 1:20-cr-00240-NONE-SKO Document 72 Filed 04/19/21 Page 1 of 5


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KATHLEEN A. SERVATIUS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00240 NONE-SKO

12                                  Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                          CONFERENCE AND ORDER THEREON
13                            v.

14   PEDRO DELGADO-MONTENEGRO, ET.                        Date: April 21, 2021
     AL.                                                  Time: 1:00 p.m.
15                                                        Honorable Sheila K. Oberto
                                    Defendants.
16

17

18
            The United States of America, by and through PHILLIP A. TALBERT, Acting United States
19
     Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendants, by
20
     and through their attorney of record, hereby stipulate to continue the status conference in this case from
21
     April 21, 2021 until September 29, 2021 at 1:00 p.m.
22
            On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
23
     Eastern District of California until further notice. This General Order was entered to address public
24
     health concerns related to COVID-19. Further, pursuant to General Order 611 and 620, this Court’s
25
     declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s
26
     Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
27
     judges to continue all criminal matters to a date after May 1, 2021. 1
28
            1   A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
      STIPULATION TO CONTINUE STATUS CONFERENCE
      AND TO EXCLUDE TIME
                                                          1
           Case 1:20-cr-00240-NONE-SKO Document 72 Filed 04/19/21 Page 2 of 5


 1           Although the General Orders and declaration of emergency address the district-wide health

 2   concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3   “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4   findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5   record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such

 6   failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7   (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

 8   findings on the record “either orally or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10   and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

11   emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12   judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13   action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

14   3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

15   case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16   such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17           The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

18   18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19   continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

20   discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

21   week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22   764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23   Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24   exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25   The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26   by the statutory rules.

27

28   request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
     will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
      STIPULATION TO CONTINUE STATUS CONFERENCE
      AND TO EXCLUDE TIME
                                                              2
           Case 1:20-cr-00240-NONE-SKO Document 72 Filed 04/19/21 Page 3 of 5


 1          In light of the societal context created by the foregoing, this Court should consider the following

 2   case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3   justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 4   for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 5   pretrial continuance must be “specifically limited in time”).

 6          The parties request that time be excluded between April 21, 2021 until September 29, 2021 for

 7   the following reasons: defense require additional time to consult with their clients in light of the

 8   difficulties caused by preventive measures at the jail, to review the current charges, to conduct

 9   investigation and research related to the charges, to review and copy discovery for this matter, to discuss

10   potential resolutions, to prepare pretrial motions, and to otherwise prepare for trial. The case involves

11   wire taps, several seizures, approximately 170,000 pages/digital files of discovery, and discovery in the

12   form of several gigabytes. The proposed status conference date represents the earliest date that all

13   counsel are available thereafter, taking into account counsels’ schedules, defense counsels’

14   commitments to other clients, and the need for preparation in the case and further investigation. In

15   addition, the public health concerns cited by General Order 611, 612, 617, and 618 and the judicial

16   declaration of emergency and presented by the evolving COVID-19 pandemic, an ends-of-justice delay

17   is particularly apt in this case because counsel or other relevant individuals have been encouraged to

18   telework and minimize personal contact to the greatest extent possible.

19          The parties further believe that time should be excluded, in that failure to grant the requested

20   case schedule would unreasonably deny the defendants continuity of counsel, and unreasonably deny

21   both the defendants and the government the reasonable time necessary for effective preparation, taking

22   into account the parties’ due diligence in prosecuting this case. 18 U.S.C. Section 3161(h)(7)(B)(iv).

23   Based on the above-stated findings, the ends of justice served by the schedule as requested outweigh the

24   interest of the public and the defendant in a trial within the original date prescribed by the Speedy Trial

25   ///

26
            2 The parties note that General Order 612 acknowledges that a district judge may make
27   “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
     Cal. March 18, 2020).
28

       STIPULATION TO CONTINUE STATUS CONFERENCE
       AND TO EXCLUDE TIME
                                                          3
           Case 1:20-cr-00240-NONE-SKO Document 72 Filed 04/19/21 Page 4 of 5


 1   Act. Therefore, the parties request that the Court exclude the time until the new hearing date from

 2   calculations under the Speedy Trial Act.

 3

 4   Dated: April 14, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
 5
                                                             /s/ Kathleen A. Servatius
 6
                                                             KATHLEEN A. SERVATIUS
 7                                                           Assistant United States Attorney

 8

 9
     DATED: April 14, 2021                         /s/ Anthony P. Cappozzi
10                                                 Anthony P. Cappozzi
                                                   Attorney for Defendant Alexis Mendiola
11

12   DATED: April 14, 2021                         /s/ Galatea DeLapp
                                                   Galatea DeLapp
13                                                 Attorney for Defendant Ignacio Alcantar-Torres

14
     DATED: April 14, 2021                         /s/ Serita Rios
15                                                 Serita Rios
                                                   Attorney for Defendant Maria Delgado
16

17   DATED: April 14, 2021                         /s/ E. Marshall Hodgkins, III
                                                   Marshall Hodgkins, III
18                                                 Attorney for Defendant Renato Aguilera

19
     DATED: April 14, 2021                         /s/ Matthew J. Lombard
20                                                 Matthew J. Lombard
                                                   Attorney for Defendant Xochil Aguilera
21

22   DATED: April 14, 2021                         /s/ Douglas C. Foster
                                                   Douglas C. Foster
23                                                 Attorney for Defendant James Cox

24
     DATED: April 7, 2021                          /s/ Carrie C. McCreary
25                                                 Carrie C. McCreary
                                                   Attorney for Defendant Robert Cavazos
26   ///

27   ///

28   ///

       STIPULATION TO CONTINUE STATUS CONFERENCE
       AND TO EXCLUDE TIME
                                                         4
           Case 1:20-cr-00240-NONE-SKO Document 72 Filed 04/19/21 Page 5 of 5


 1                                                    ORDER

 2          IT IS HEREBY ORDERED that the trial in this case be continued from April 21, 2021 until

 3   September 29, 2021 at 1:00 p.m.

 4          IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as

 5   requested outweigh the interest of the public and the defendants in a trial within the original date

 6   prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of

 7   computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must

 8   commence, the time period of April 21, 2021 until September 29, 2021, inclusive, is deemed excludable

 9   pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court

10   at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such

11   action outweigh the best interest of the public and the defendant in a speedy trial.

12

13   Dated: April 16, 2021
                                                           Honorable Sheila K. Oberto
14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE
      AND TO EXCLUDE TIME
                                                           5
